Citation Nr: 1143044	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

In August 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss disability, entitlement to service connection for tinnitus, and entitlement to service connection for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 18, 2011, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board that a withdrawal of the appeal as to entitlement to service connection for residuals of dental trauma is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the claim of entitlement to service connection for residuals of dental trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to entitlement to service connection for residuals of dental trauma and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for residuals of dental trauma is dismissed.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's remaining claims.

During his August 2011 Board hearing, the Veteran testified that he was assigned to a fly unit while in the Navy.  He worked on the flight line around turbo jets and props.  He recalled that there were times during service, on days after he was exposed to loud noise, that he was unable to understand communication with people around him.  He gave a similar history with regard to tinnitus.  The Board concedes the Veteran's in-service exposure to loud noise, as he has described.  Furthermore, a March 2009 VA outpatient treatment record shows a diagnosis of high frequently sensorineural hearing loss in both ears.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination and obtain an opinion as to whether the Veteran's tinnitus or hearing loss is related to his service.

Regarding the Veteran's claim of entitlement to service connection for a lung disorder, his current medical records show treatment for asthma, chronic obstructive pulmonary disease (COPD), and bronchitis.  His service records show that he reported a history of asthma in February 1967 and January 1969.  A July 1967 service record indicates that a chest x-ray revealed apical pleural thickening bilaterally.  There was no active parenchymal disease.  The Veteran has contended that his lung disorder is due to exposure to jet fumes and chemicals in service.  While there is no competent evidence suggesting that this is the case, the Board finds that the in-service complaints of asthma and findings on x-ray, along with the post-service treatment for asthma and COPD warrant a remand so the Veteran may be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  The claims file should be provided to the examiner(s) for review.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. 

Based on the results of the Veteran's physical examination and a review of the claims file, the examiner(s) should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss disability, if diagnosed, is related to active service.  The examiner(s) also should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service. 

The examiner is advised that the Board concedes the Veteran's described exposure to loud noise during service.

A complete rationale should be provided for any opinion(s) expressed.

2.  Schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his claimed lung disorder, recently diagnosed as asthma and COPD.  The claims file should be provided to the examiner(s) for review.  

Based on the results of the Veteran's physical examination and a review of the claims file, the examiner(s) should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any lung disability, if diagnosed, is related to active service.  

The examiner is asked specifically to review service records showing that the Veteran reported a history of asthma and was found to have apical pleural thickening bilaterally on chest x-ray examination.

A complete rationale should be provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response, before the claims are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


